Title: From Thomas Jefferson to William H. Cabell, 8 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                     
                            Washington July 8. 07.
                        
                        You will have recieved from the Secretary at War a letter requesting that the quota of the state of Virginia
                            of 100,000. militia be immediately organised and put in readiness for service at the shortest warning; but that they be
                            not actually called out until further requisition. the menacing attitude which the British ships of war have taken in
                            Hampton road, the actual blockade of Norfolk, and their having sounded the entrance as if with a view to pass up to the
                            city render it necessary that we should be as well prepared there as circumstances will permit. the Secretary at War being
                            gone to N. York to arrange a plan of defence for that city, it devolves on me to request that according to the
                            applications you may recieve from the officers charged with the protection of the place, and the information which you are
                            more at hand to obtain than we are here, you will order such portions of the militia as you shall think necessary
                            & most convenient, to enter immediately on duty for the defence of that place & protection of the country,
                            at the expence of the US. we have moreover 4. gunboats hauled up at Hampton, & 4 others on the stocks in Matthews
                            county, under the care of Commodore Samuel Barron, which we consider as in danger. I must request you also to order such
                            aids of militia, on the application of that officer as you shall think adequate to their safety. any arms which it may be necessary to furnish to the militia for the present objects, if not identically
                            restored to the state, shall be returned in kind or in value by the US. I have thought I could not more effectually
                            provide for the safety of the places menaced, than by committing it to your hands, as you are nearer the scene of action,
                            have the necessary powers over the militia, can recieve information & give aid so much more promptly than can be
                            done from this place. I will ask communications from time to time of your proceedings under this charge. I salute you with
                            great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    